              Case 18-11801-LSS         Doc 1232      Filed 01/24/19     Page 1 of 6



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

IN RE:                                        §       Chapter 11
                                              §
                                              §       CASE NO. 18-11801(LSS)
J & M Sales Inc., et al                       §
      Debtors.                                §       Jointly Administered


______________________________________________________________________________

    RANDOLPH PLAZA II, LLC’S MOTION AND REQUEST FOR PAYMENT OF
 ADMINISTRATIVE CLAIMS FOR DEBTOR’S STORE NUMBER 339 LOCATED AT
                  4152 EAST 22ND STREET, TUCSON, ARIZONA
______________________________________________________________________________

TO THE HONORABLE
UNITED STATES BANKRUPTCY JUDGE:

       COMES NOW, Randolph Plaza II, LLC, a creditor and commercial landlord for

Debtor’s Store Number 339 located at 4152 East 22nd Street, Tucson, Arizona , files this Motion

and Request for Payment of Administrative Claims for Debtor’s Store Number 339 located at

4152 East 22nd Street, Tucson, Arizona and would respectfully show the court as follows:

                JURISDICTION AND VENUE

       1.       This court has jurisdiction to consider the Motion pursuant to 28 U.S.C. Sections

157 and 1334.

       2.       This is a core proceeding pursuant to U.S.C. Section 157(b).

       3.       Venue is proper before this court pursuant to 28 U.S.C. Sections

1408 and 1409.

       4.       Pursuant to Del. Bankr. L. R. 9013-1(f), Movant does consent to the entry of

final orders or judgments by the Court if it is determined that the Court, absent consent of the


                                            Page 1 of 6
                Case 18-11801-LSS       Doc 1232     Filed 01/24/19     Page 2 of 6



parties, cannot enter final orders or judgment consistent with Article III of the United States

Constitution.

       FACTUAL BACKGROUND

       5.        Randolph Plaza II, LLC is the commercial landlord for Debtor’s Store Number

339 located at 4152 East 22nd Street, Tucson, Arizona. Debtor J&M Sales, Inc. (herein

“Debtor”) is responsible for the payment of the amounts claimed hereby.

       6.        Debtor filed bankruptcy herein on or about August 6, 2018.

       7.        Debtor owed Randolph Plaza II, LLC actual and necessary costs and expenses of

operating Debtor’s Store Number 339 located at 4152 East 22nd Street, Tucson, Arizona, being

unpaid obligations, from August 6, 2018 through December 17, 2018 for unpaid minimum rent,

common area maintenance expenses, insurance expenses, and ad valorem real estate tax

expenses, taxes on rent, taxes on triple net charges plus amounts due pursuant to the Lease, and

other charges as provided for in the Lease as extended and amended in the amount of

$31,647.54; comprised of : A. $5,150.0 for the September 12, 2018 removal of Debtor’s

mechanics and materialman’s lien which is payable by Debtor pursuant to section 11.2 of the

Lease ( as further detailed in the attached documentation attached hereto as Exhibit “B” and

incorporated herein as if set forth verbatim); plus, B. $2,100 for the removal of the Debtor’s sign

from the premises pursuant to section 11.2 of the Lease; plus, C. $1,500 for the removal of the

Debtor’s cardboard boxes in the rear of the premises pursuant to section 11.2 of the Lease; plus,

D. $8,000 for the removal of the Debtor’s racks from the premises pursuant to section 11.2 of

the Lease; plus, E. $14,897.54 for unpaid minimum rent, common area maintenance expenses,

insurance expenses, and ad valorem real estate tax expenses, taxes on rent, taxes on triple net


                                            Page 2 of 6
              Case 18-11801-LSS         Doc 1232       Filed 01/24/19   Page 3 of 6



charges plus amounts due pursuant to the Lease (broken down as 26/31 times $17,762.45 for

August 2018). A true and correct copy of the Lease and extensions and amendment to lease are

attached hereto as Exhibit “A” and incorporated herein as if set forth verbatim. These business

records are in Randolph Plaza II, LLC’s custody or subject to Randolph Plaza II, LLC’s control,

supervision or direction. The original of these records are maintained as a permanent part of the

records in Randolph Plaza II, LLC’s office. These records were made at or near the time of the

act reflected therein or reasonably soon thereafter.

RELIEF REQUESTED AND REASONS THEREFORE

       8.      Randolph Plaza II, LLC is entitled to priority administrative claims and expense

status under Section 11 U.S.C.S. Sections 503(b), 507(a)(1) and 365(d)(3) of the Bankruptcy

Code for actual and necessary costs and expenses of operating Debtor’s Store Number 339

located at 4152 East 22nd Street, Tucson, Arizona, being unpaid obligations, from August 6,

2018 through December 17, 2018 for unpaid minimum rent, common area maintenance

expenses, insurance expenses, and ad valorem real estate tax expenses, taxes on rent, taxes on

triple net charges plus amounts due pursuant to the Lease, and other charges as provided for in

the Lease as extended and amended in the amount of $31,647.54; comprised of : A. $5,150.0 for

the September 12, 2018 removal of Debtor’s mechanics and materialman’s lien which is payable

by Debtor pursuant to section 11.2 of the Lease ( as further detailed in the attached

documentation attached hereto as Exhibit “B” and incorporated herein as if set forth verbatim);

plus, B. $2,100 for the removal of the Debtor’s sign from the premises pursuant to section 11.2

of the Lease; plus, C. $1,500 for the removal of the Debtor’s cardboard boxes in the rear of the

premises pursuant to section 11.2 of the Lease; plus, D. $8,000 for the removal of the Debtor’s


                                            Page 3 of 6
              Case 18-11801-LSS         Doc 1232      Filed 01/24/19      Page 4 of 6



racks from the premises pursuant to section 11.2 of the Lease; plus, E. $14,897.54 for unpaid

minimum rent, common area maintenance expenses, insurance expenses, and ad valorem real

estate tax expenses, taxes on rent, taxes on triple net charges plus amounts due pursuant to the

Lease (broken down as 26/31 times $17,762.45 for August 2018).

       9.      Landlords are given priority administrative claims for postpetition rent in

shopping centers until the leases are rejected or accepted and possession is surrendered. The

majority rule is that rent is prorated on a daily basis and attorneys fees are allowed to be

recovered when administrative rent is not paid if the lease provides for the recovery of attorneys’

fees. See In re: Trak Auto Cooperation, 277 B.R. 655, 669-670 (Eastern District, Virginia 2002)

(“Where the debtor’s lease provides for the payment of counsel fees and late fees or interest, we

will uphold the terms of the contract”); In re: Muma Services, Inc., 279 B.R. 478, 488-89 (Bankr.

D. Del. 2002); In re: Valley Media, 290 B.R. 73, 75-76 (Bankr. D. Del. 2003). See also In re:

Shangri-La Inc., 167 F.3d 843 ( 4th Cir. 1999 ).

       10. Additionally, Debtor is liable for Randolph Plaza II, LLC’s attorneys fees and

expenses pursuant to section 17 of the Lease, which Randolph Plaza II, LLC incurred pursuant to

the lease in an amount to be proven by additional filings, which as of December 31, 2018 is

$6,988.10. The amount of said attorneys fees and expenses may be asserted by supplemental

and/or amended motions and/or requests and such amount may increase after the date of filing

hereof. Accordingly, Randolph Plaza II, LLC reserves the right to amend to add additional

attorneys fees, expenses, court costs, etc. incurred hereafter. See In re: Trak Auto Cooperation,

277 B.R. 655, 669-670 ( Eastern District, Virginia 2002 ) (“Where the debtor’s lease provides

for the payment of counsel fees and late fees or interest, we will uphold the terms of the


                                            Page 4 of 6
              Case 18-11801-LSS           Doc 1232     Filed 01/24/19     Page 5 of 6



contract”); In re: Muma Services, Inc., 279 B.R. 478, 488-89 (Bankr. D. Del. 2002); In re: Valley

Media, 290 B.R. 73, 75-76 (Bankr. D. Del. 2003); See also In re: Shangri-La Inc., 167 F.3d 843 (

4th Cir. 1999 ).

        11.        Additionally, Randolph Plaza II, LLC reserves the right to amend or supplement

this motion and request.

      12.          In conclusion Randolph Plaza II, LLC requests and hereby makes this motion and

request for payment of administrative claim to Randolph Plaza II, LLC in the amount of

$38,635.64 ($31,647.54 plus $6,988.10) and for attorneys fees and expenses as may be asserted

by supplemental and/or amended motions and/or requests relating to Debtor’s Store Number 339

located at 4152 East 22nd Street, Tucson, Arizona. Randolph Plaza II, LLC requests such other

relief, both legal and equitable, to which it may show itself entitled.


        WHEREFORE, Randolph Plaza II, LLC requests and hereby makes this motion and

request for payment of administrative claim to EQYInvest Owner II, Ltd, in the amount of

$38,635.64 and attorneys fees and expenses as may be asserted by supplemental and/or amended

motions and/or requests relating to Debtor’s Store Number 339 located at 4152 East 22nd Street,

Tucson, Arizona, pursuant to the proposed order submitted herewith. Randolph Plaza II, LLC

requests such other relief, both legal and equitable, to which it may show itself entitled.




                                              Page 5 of 6
              Case 18-11801-LSS           Doc 1232      Filed 01/24/19      Page 6 of 6



                                                Respectfully submitted,
                                                RASHTI AND MITCHELL
                                                ATTORNEYS AT LAW
                                                /s/ Timothy T. Mitchell
                                                Timothy T. Mitchell
                                                Texas State Bar Number 14223000
                                                Donna Kaye Rashti
                                                Texas State Bar Number 16553400
                                                4422 Ridgeside Drive
                                                Dallas, Texas 75244
                                                Phone 972-661-9471
                                                Fax (972) 503-9611
                                                tim@rashtiandmitchell.com
                                                donna@rashtiandmitchell.com
                                                Attorneys for Randolph Plaza II, LLC

                                   CERTIFICATE OF SERVICE

         I Timothy T. Mitchell do hereby certify that a true and correct copy of the above Randolph
Plaza II, LLC’s Motion and Request for Payment of Administrative Claims for Debtor’s Store
Number 339 located at 4152 East 22nd Street, Tucson, Arizona has been served upon the parties
listed on the Court’s ECF transmission list in this case via ECF e-notice, fax or U.S. mail, on this 24th
  day of January, 2019.

                                                                /s/ Timothy T. Mitchell
                                                                Timothy T. Mitchell
                                                                Texas State Bar Number 14223000
                                                                Attorneys for Randolph Plaza II,
                                                                LLC




                                              Page 6 of 6
